DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  there should be a space between “module” and “the” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1) in view of Norman et al. (US 9,814,845) and McCarty et al. (US 2014/0242213).
With regard to claims 1 and 6, Hyun et al. teach a fluid heating device comprising: a control module configured for grasping in a hand of a user (Fig. 12 member 202), the control module comprising a power module (not explicitly shown in Fig. 12 but disclosed control may have a rechargeable battery pack [0014]) the control module comprising: a housing defining an interior space (necessarily has a space to house electrical components), the housing being pistol grip shaped (see Reference Figure 1 below) wherein the housing is configured for grasping in the hand of the user, the power module being coupled to the housing and positioned in the interior space (the housing is capable of being grasped by the user’s hand and the battery would necessarily be positioned within an interior space of the housing); a microprocessor coupled to the housing and positioned in the interior space, the microprocessor being operationally coupled to the power module (the control module functions in a feedback loop with temperature sensors to control heating and would necessarily require a microprocessor for such function [0053]), 12a control panel coupled to the housing, the control panel being operationally coupled to the microprocessor wherein the control panel is configured for inputting a temperature setpoint into the microprocessor (Input buttons are not specifically shown in Fig. 12 however Hyun et al. teach buttons are provided on the controller to input a desired temperature, [0051]); a display coupled to the housing, the display being operationally coupled to the microprocessor such that the microprocessor is positioned for signaling the display for selectively presenting the temperature setpoint and a temperature reading to the user (see the display 208 in Fig. 12 ([0025]), Hyun et al. discloses readouts for the current temperature ([0051]) and as it is disclosed that temperature can be input ([0051]) it would follow that the readout would also indicate the temperature the user is inputting so that they can know what temperature they are setting); and a power button coupled to the housing, the power button being operationally coupled to the microprocessor, the power button being depressible wherein the power button is configured for depressing a first time for signaling the microprocessor for powering up the control module and for depressing a second time for depowering the control module (on/off switch [0049]); a pipe coupled to and extending bidirectionally from an upper face of the control module, the pipe being oriented substantially perpendicular to a longitudinal axis of the pistol grip shape of the housing (Fig. 12 fluid tube in cassette 204, see Reference Figure 1 below showing a longitudinal axis of the pistol grip which is perpendicular to the pipe, the claim is not specific to a particular axis or portion of the pipe which is oriented perpendicularly); a heating element (Fig. 12, heater 200, exemplary heating components shown in Fig. 10, [0063]-[0065]); a first tube coupled to and extending from a first end of the pipe such that the first tube is fluidically coupled to the pipe wherein a terminus of the first tube distal from the pipe is configured for positioning in a reservoir containing a fluid ([0066] 210 connects to a tube connected to nutritional liquid, tube can be removed and cleaned separately); a second tube coupled and extending from a second end of the pipe such that the second tube is fluidically coupled to the pipe wherein the heating element is configured for heating the fluid as it passes through the pipe ([0066] 212 connects to a feeding tube for the patient, tube can be removed and cleaned separately); such that the fluid is drawn from the reservoir through the first tube into the pipe, wherein the heating element is configured for heating the fluid, and then through the second tube ([0066], [0067]). Hyun et al. do not disclose the heating element is coiledly embedded in the pipe.  However, Norman et al. teach a tube for warming nutritional fluids delivered to a patient in which the fluid is warmed via a coiled heating member embedded within the tube which allows the fluid to be heated uniformly to a consistent and desired temperature, the tube is connected at either end to a fluid source and patient delivery means (Col. 4 lines 24-33, Col. 5 lines 22-24, Col. 2 lines 62-65).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coiled heating element embedded within the pipe to provide heating to the pipe in Hyun et al. as in Norman et al. because Norman et al. teach this is beneficial for uniformly heating the fluid to a consistent and desired temperature and would yield the same predictable result.  Hyun et al. discloses the system may deliver nutritional fluid to an infant and that feeding maybe provided orally ([0004]) but do not disclose a nipple for delivery.  However, McCarty et al. teach a system for feeding infants ([0001]) using a nipple to deliver fluid via infant sucking to aid in infants progressing with their feeding skills ([0006], [0040]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nipple to deliver the fluid to an infant in Hyun et al. as McCarty et al. teach this to be effective for delivering nutritional fluid to an infant and can aid in progressing with their feeding skills.  Such a nipple would necessarily have at least one hole for fluid delivery.

    PNG
    media_image1.png
    392
    707
    media_image1.png
    Greyscale



With regard to claims 3 and 4, exemplary Fig. 2 shows how the battery can be recharged using port 38 which would necessarily be placed proximate the base as in the embodiment of Fig. 12.  Such a battery would necessarily need to be placed within a slot.
With regard to claim 5, input buttons are not specifically shown in Fig. 12 however Hyun et al. teach buttons are provided on the controller to input a desired temperature ([0051]).  
With regard to claim 8, as combined the pipe of Norman et al. would be fit into the control housing of Hyun et al. The control module housing of Hyun et al. is taken to have to plates as these would be formed by the opposing sides of the channel in which the pipe is placed (generally see channel in Fig. 12).  As combined the electrical connection between the pipe and control module would be made.  As shown in Norman et al. a connector connects the heating element of the pipe to the control module (Fig. 6 30 connects to module).  The connector includes electrical contacts to supply power and monitor temperature and extends between a connection at the heating element and the control module (Col. 5 lines 50-67).  Via the connector the contacts at the first end connected to the pipe heating element are connected to the contacts at the second end connected to the control.  The contacts may be made with each other and accommodated as the pipe is inserted into the channel.  Norman et al. do not explicitly disclose a pair of contacts at either end, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pair of contacts as Norman et al. teach various electrical connections can be used (Col. 5 lines 50-67) and such electrical connections are well known in the art for transmitting electrical communication.
With regard to claim 10, Hyun et al. teach sensing the temperature of the fluid and having the controller adjust the output based on the communicated temperature feedback, the sensor is placed at the outlet of the pipe ([0053], [0066], Fig. 6 member 206).  Norman et al. also teaches temperature sensors are used near the outlet to monitor the temperature (Col. 6 lines 41-45).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1), Norman et al. (US 9,814,845), and McCarty et al. (US 2014/0242213) as applied to claim 6 above, and further in view of Mulvihill et al. (US 2013/0237930 A1).
With regard to claim 7, Hyun et al. teach a device substantially as claimed.  Hyun et al. do not specifically disclose the material of the tubes to be silicone.  However, Mulvihill et al. teach feeding tubes are made of silicone as a medically acceptable material ([0007]).  Such tube would be capable of cleaning as recited.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use silicone for the tubes in Hyun et al. as Mulvihill et al. teach such a material is known in the art as effective for feeding tubes for medical use.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1), Norman et al. (US 9,814,845), and McCarty et al. (US 2014/0242213) as applied to claim 1 above, and further in view of Rosiello (US 2009/0319011 A1).
With regard to claim 9, Hyun et al. and Norman et al. teach a device substantially as claimed.  Hyun et al. and Norman et al. do not disclose stainless steel.  However, Rosiello teaches stainless steel is a known metallic material for heating ([0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use stainless steel for the heating coil in Hyun et al. and Norman et al. as Rosiello teaches this to be an art effective material for heating a fluid.

Claims 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1), Norman et al. (US 9,814,845), and McCarty et al. (US 2014/0242213) as applied to claim 1 above, and further in view of Picchetti (US 10,842,719).
With regard to claim 11, Hyun et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose the material of the nipple.  However, Picchetti teach a nipple for dispensing fluid which is made of rubber, plastic, or silicone (Col. 2 lines 59-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use silicone for the nipple of Hyun et al. and McCarty et al. as Picchetti teaches this is an art effective material for a nipple used to deliver fluid to an infant.
With regard to claims 12-14, Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a specific number of openings for delivery.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which multiple orifices are used (Fig. 2 members 215, Col. 2 lines 54-55, 64-67).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of apertures, particularly 3 in Hyun et al. and McCarty et al. as Picchetti teach this to be effective in delivering nutritional fluid to an infant and would yield the same predictable result.
 	With regard to claim 15, Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a third tube coupled with the nipple for connecting to the second tube for removable coupling to the nipple.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a third tube for connecting to the source of delivery (Col. 2 lines 54-55, Fig. 2 tube 320, Col. 3 lines 45-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a third tube as in Picchetti with the device of Hyun et al. and McCarty et al. as Picchetti teaches this is an art effective connection and having such a connection tube would allow the pipe of Hyun et al. to be easily attached and detached from the nipple.
With regard to claim 17, Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a valve in the third tube.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a valve 234 which prevents fluid from flowing unless the desired suction pressure is applied (Fig. 2, Col. 3 lines 17-20).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Hyun et al. and McCarty et al. as Picchetti teaches this is beneficial for controlling the flow of fluid.  For this limitation the third tube is taken as the structure below the nipple itself extending to and including 320.
With regard to claims 18 and 19, Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a curved panel coupled to the third tube proximate the nipple.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a curved guard to prevent the nipple from being accidentally swallowed (Fig. 2, member 270, Col. 3 lines 10-12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a curved panel in Hyun et al. and McCarty et al. as Picchetti teaches this is beneficial to prevent accidental swallowing of the device.  This would be made of rubber, plastic, or silicone as taught by Picchetti above regarding claim 11.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1), Norman et al. (US 9,814,845), McCarty et al. (US 2014/0242213), and Picchetti (US 10,842,719) as applied to claim 15 above, and further in view of Biermann et al. (US 2017/0056292 A1).
With regard to claim 16, Hyun et al., McCarty et al., and Picchetti teach a device substantially as claimed.  Hyun et al., McCarty et al., and Picchetti do not disclose a thermochromatic thermometer coupled to the third tube to represent the temperature of the fluid as it enters the nipple.  However, Biermann et al. teach using a color changing thermochromatic ink thermometer that may be placed on an infant feeding means to evaluate the temperature and indicate if it is suitable for consumption for feeding a neonate enteral feeding liquid (abstract, [0021]-[0024], [0026]-[0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermometer in Hyun et al., McCarty et al., and Picchetti as in Biermann et al. as Biermann et al. teach this provides an easy and effective mans for ensuring the fluid is at the proper temperature for infant delivery.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple this to the third tube as this indicates the fluid immediately before delivery and provides and additional fail-safe that the fluid is at a safe temperature.  Additionally, there are a limited number of options for placement and one of ordinary skill in the art would be able to select a desired location that would be most effective. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2014/0207063 A1) in view of Norman et al. (US 9,814,845), McCarty et al. (US 2014/0242213), Picchetti (US 10,842,719), and Biermann et al. (US 2017/0056292 A1).
With regard to claim 20, Hyun et al. teach a fluid heating device comprising: a control module configured for grasping in a hand of a user (Fig. 12 member 202), the control module comprising a power module (not explicitly shown in Fig. 12 but disclosed control may have a rechargeable battery pack [0014]), the control module comprising: a housing defining an interior space (necessarily has a space to house electrical components), the housing having a pistol grip shape (see Reference Figure 1 above) wherein the housing is configured for grasping in the hand of the user, the power module being coupled to the housing and positioned in the interior space, the power module comprising a battery, the battery being rechargeable, a slot extending into a base of the housing, the slot being complementary to the battery such that the battery is selectively positionable in the slot for removably coupling the battery to the housing ([0014] such a battery would necessarily be placed in a slot in the interior of the housing), a port positioned in the housing proximate to the base, the port being operationally coupled to the power module, the port being selectively couplable to a cord coupled to a source of alternating current for recharging the battery (exemplary Fig. 2 shows how the battery can be recharged using port 38 which would necessarily be placed proximate the base as in the embodiment of Fig. 12), a microprocessor coupled to the housing and positioned in the interior space, the microprocessor being operationally coupled to the power module (the control module functions in a feedback loop with temperature sensors to control heating and would necessarily require a microprocessor for such function [0053]), 12a control panel coupled to the housing, the control panel being operationally coupled to the microprocessor wherein the control panel is configured for inputting a temperature setpoint into the microprocessor, the control panel comprising a first button and a second button, the first button and the second button being depressible wherein the first button is configured for depressing for increasing the temperature setpoint and wherein the second button is configured for depressing for decreasing the temperature setpoint, a display coupled to the housing, the display being operationally coupled to the microprocessor such that the microprocessor is positioned for signaling the display for selectively presenting the temperature setpoint and a temperature reading to the user (Input buttons are not specifically shown in Fig. 12 however Hyun et al. teach buttons are provided on the controller to input a desired temperature ([0051]).  See the display 208 in Fig. 12 ([0025]), Hyun et al. discloses readouts for the current temperature ([0051]) and as it is disclosed that temperature can be input ([0051]) it would follow that the readout would also indicate the temperature the user is inputting so that they can know what temperature they are setting.), and a power button coupled to the housing, the power button being operationally coupled to the microprocessor, the power button being depressible wherein the power button is configured for depressing a first time for signaling the microprocessor for powering up the control module and for depressing a second time for depowering the control module (on/off switch [0049]); a pipe coupled to and extending bidirectionally from an upper face of the control module, the pipe being oriented substantially perpendicular to a longitudinal axis of the pistol grip shape of the housing (Fig. 12 fluid tube in cassette 204, see Reference Figure 1 above showing a longitudinal axis of the pistol grip which is perpendicular to the pipe, the claim is not specific to a particular axis or portion of the pipe which is oriented perpendicularly); a pair of plates, each plate being coupled to and extending arcuately from a respective opposing edge of the upper face of the control module such that the pair of plates defines a channel, the channel being substantially complementary to the pipe such that the channel is positioned for inserting the pipe for removably coupling the pipe to the control module (the control module housing of Hyun et al. is taken to have to plates as these would be formed by the opposing sides of the channel in which the pipe is placed, generally see channel in Fig. 12); a heating element (Fig. 12, heater 200, exemplary heating components shown in Fig. 10, [0063]-[0065]); a first tube coupled to and extending from a first end of the pipe such that the first tube is fluidically coupled to the pipe wherein a terminus of the first tube distal from the pipe is configured for positioning in a reservoir containing a fluid ([0066] 210 connects to a tube connected to nutritional liquid, tube can be removed and cleaned separately); a second tube coupled and extending from a second end of the pipe such that the second tube is fluidically coupled to the pipe wherein the heating element is configured for heating the fluid as it passes through the pipe ([0066] 212 connects to a feeding tube for the patient, tube can be removed and cleaned separately), the second tube and the first tube being removably couplable to the pipe such that the second tube and the first tube are configured for being cleaned separately from the pipe ([0066], Fig. 12); a temperature probe coupled to the pipe proximate to the second end wherein the temperature probe is configured for obtaining the temperature reading of the fluid flowing from the pipe into the second tube and for communicating the temperature reading to the microprocessor positioning the microprocessor for adjusting an output of the heating element, as required, to match the temperature reading to the temperature setpoint, and such that the microprocessor is positioned for signaling the display for presenting the temperature reading to the user (Hyun et al. teach sensing the temperature of the fluid and having the controller adjust the output based on the communicated temperature feedback, the sensor is placed at the outlet of the pipe, [0053], [0066], Fig. 6 member 206); the fluid is drawn from the reservoir through the first tube into the pipe, wherein the heating element is configured for heating the fluid  ([0066], [0067]).
Hyun et al. do not disclose the heating element is coiledly embedded in the pipe.  However, Norman et al. teach a tube for warming nutritional fluids delivered to a patient in which the fluid is warmed via a coiled heating member embedded within the tube which allows the fluid to be heated uniformly to a consistent and desired temperature, the tube is connected at either end to a fluid source and patient delivery means (Col. 4 lines 24-33, Col. 5 lines 22-24, Col. 2 lines 62-65).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coiled heating element embedded within the pipe to provide heating to the pipe in Hyun et al. as in Norman et al. because Norman et al. teach this is beneficial for uniformly heating the fluid to a consistent and desired temperature and would yield the same predictable result.  as combined the pipe of Norman et al. would be fit into the control housing of Hyun et al. The control module housing of Hyun et al. is taken to have to plates as these would be formed by the opposing sides of the channel in which the pipe is placed (generally see channel in Fig. 12).  As combined the electrical connection between the pipe and control module would be made.  As shown in Norman et al. a connector connects the heating element of the pipe to the control module (Fig. 6 30 connects to module).  The connector includes electrical contacts to supply power and monitor temperature and extends between a connection at the heating element and the control module (Col. 5 lines 50-67).  Via the connector the contacts at the first end connected to the pipe heating element are connected to the contacts at the second end connected to the control.  The contacts may be made with each other and accommodated as the pipe is inserted into the channel.  Norman et al. do not explicitly disclose a pair of contacts at either end, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pair of contacts as Norman et al. teach various electrical connections can be used (Col. 5 lines 50-67) and such electrical connections are well known in the art for transmitting electrical communication.
Hyun et al. and Norman et al. teach a device substantially as claimed.  Hyun et al. and Norman et al. do not disclose stainless steel.  However, Rosiello teaches stainless steel is a known metallic material for heating ([0076]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use stainless steel for the heating coil in Hyun et al. and Norman et al. as Rosiello teaches this to be an art effective material for heating a fluid.
Hyun et al. discloses the system may deliver nutritional fluid to an infant and that feeding maybe provided orally ([0004]) but do not disclose a nipple for delivery.  However, McCarty et al. teach a system for feeding infants ([0001]) using a nipple to deliver fluid via infant sucking to aid in infants progressing with their feeding skills ([0006], [0040]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nipple to deliver the fluid to an infant in Hyun et al. as McCarty et al. teach this to be effective for delivering nutritional fluid to an infant and can aid in progressing with their feeding skills.  Such a nipple would necessarily have at least one hole for fluid delivery.
Hyun et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose the material of the nipple.  However, Picchetti teach a nipple for dispensing fluid which is made of rubber, plastic, or silicone (Col. 2 lines 59-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use silicone for the nipple of Hyun et al. and McCarty et al. as Picchetti teaches this is an art effective material for a nipple used to deliver fluid to an infant.
Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a specific number of openings for delivery.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which multiple orifices are used (Fig. 2 members 215, Col. 2 lines 54-55, 64-67).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of apertures, particularly 3 in Hyun et al. and McCarty et al. as Picchetti teach this to be effective in delivering nutritional fluid to an infant and would yield the same predictable result.
 	Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a third tube coupled with the nipple for connecting to the second tube for removable coupling to the nipple.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a third tube for connecting to the source of delivery (Col. 2 lines 54-55, Fig. 2 tube 320, Col. 3 lines 45-47).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a third tube as in Picchetti with the device of Hyun et al. and McCarty et al. as Picchetti teaches this is an art effective connection and having such a connection tube would allow the pipe of Hyun et al. to be easily attached and detached from the nipple.
Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a valve in the third tube.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a valve 234 which prevents fluid from flowing unless the desired suction pressure is applied (Fig. 2, Col. 3 lines 17-20).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Hyun et al. and McCarty et al. as Picchetti teaches this is beneficial for controlling the flow of fluid.  For this limitation the third tube is taken as the structure below the nipple itself extending to and including 320.
Hyun et al. and McCarty et al. teach a device substantially as claimed and using a nipple.  Hyun et al. and McCarty et al. do not disclose a curved panel coupled to the third tube proximate the nipple.  However, Picchetti teach a nipple for dispensing nutritional fluid to an infant in which the nipple comprises a curved guard to prevent the nipple from being accidentally swallowed (Fig. 2, member 270, Col. 3 lines 10-12).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a curved panel in Hyun et al. and McCarty et al. as Picchetti teaches this is beneficial to prevent accidental swallowing of the device.  This would be made of rubber, plastic, or silicone as taught by Picchetti above.
Hyun et al., McCarty et al., and Picchetti teach a device substantially as claimed.  Hyun et al., McCarty et al., and Picchetti do not disclose a thermochromatic thermometer coupled to the third tube to represent the temperature of the fluid as it enters the nipple.  However, Biermann et al. teach using a color changing thermochromatic ink thermometer that may be placed on an infant feeding means to evaluate the temperature and indicate if it is suitable for consumption for feeding a neonate enteral feeding liquid (abstract, [0021]-[0024], [0026]-[0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermometer in Hyun et al., McCarty et al., and Picchetti as in Biermann et al. as Biermann et al. teach this provides an easy and effective mans for ensuring the fluid is at the proper temperature for infant delivery.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple this to the third tube as this indicates the fluid immediately before delivery and provides and additional fail-safe that the fluid is at a safe temperature.  Additionally, there are a limited number of options for placement and one of ordinary skill in the art would be able to select a desired location that would be most effective. 
Response to Arguments
Applicant's arguments filed June 11, 2022 have been fully considered but they are not persuasive.  Applicant argues that Hyun et al. do not disclose a pistol grip shape.  The claim does not provide any specific limitations to the structure of the pistol grip shape, the Examiner has illustrated in the reference Figure how the housing of Hyun et al. has a pistol grip shape.  Applicant has not provided any specific argument as to why this would not be a pistol grip shape.  The Examiner finds the reference to have an orientation like a pistol and no explicit structure is claimed.  The new limitations regarding the orientation of the pipe are addressed in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783